Citation Nr: 0302678	
Decision Date: 02/12/03    Archive Date: 02/19/03

DOCKET NO.  01-01 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for the 
residuals of enucleation of the right eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel

INTRODUCTION

The veteran served on active duty from April 1948 to 
September 1953.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2000 rating decision from the 
Huntington, West Virginia, Department of Veterans Affairs 
(VA) Regional Office (RO).


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the veteran's appeal has been 
obtained. 

2.  Service medical records reflect that when the veteran was 
examined for service in April 1948, his visual acuity was 
20/20 in the right eye.  A scar on the right iris that did 
not impair vision was noted.  Subsequently in August 1948, 
the veteran's vision of the right eye was measured as light 
perception only.  The veteran stated his right eye was 
injured in childhood with a scissors.  He underwent 
enucleation of the right eye in service.  

3.  A Physical Evaluation Board was convened in August 1953 
and found the veteran unfit for duty.  The diagnosis was 
anophthalmos of the right eye, enucleation in July 1953, in 
treatment of glaucoma, post-traumatic when veteran was 
injured in the eye by penetrating wound at age 5.  The 
condition was found not to have been incurred in the line of 
duty and existed prior to service.  

4.  In a rating decision of October 1953, the RO granted 
service connection and a 10 percent evaluation for the 
residuals of enucleation of the veteran's right eye.  This 10 
percent evaluation was based on a 40 percent evaluation for 
in- service enucleation, minus preexisting right eye 
disability of 30 percent.

5.  The veteran currently exhibits enucleation of his right 
eye, for which he has been fitted with and is currently 
wearing a right eye prosthesis.

6.  Best-corrected visual acuity in the veteran's nonservice-
connected left eye is 20/20.


CONCLUSION OF LAW

An evaluation in excess of 10 percent for the residuals of 
enucleation of the right eye is not warranted.  38 U.S.C.A. § 
1155 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.22, 4.78, 4.80, 
and Part 4, Code 6066 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

During the pendency of the claim, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  In addition, regulations 
implementing the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)), were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2002)).  The Board will assume for the purpose of this 
decision that the liberalizing provisions of the VCAA and the 
implementing regulations, to include the notice and duty to 
assist provisions, are applicable to the issue on appeal.

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

In a November 2001 supplemental statement of the case, the RO 
specifically informed the veteran of the evidence and 
information necessary to substantiate his claim, the 
information and evidence that he should submit and the 
assistance that VA would provide in obtaining evidence and 
information in support of his claim.  Therefore, the Board is 
satisfied that the RO has complied with the notification 
requirements of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 

Background

In a rating decision of October 1953, the RO granted service 
connection for the residuals of enucleation of the right eye.  
Noted at that time was that entrance examination in April 
1948 measured the veteran's vision of the right eye at 20/20.  
A scar on the right iris that did not impair vision was 
noted.  Subsequently on August 1948, the veteran's vision of 
the right eye was measured as light perception only.  The 
veteran stated his right eye was injured in childhood with a 
scissors.  

The veteran was treated intermittently for conjunctivitis at 
the local dispensary for 6 months starting in late 1952.  In 
February 1953 the veteran underwent transfixion surgery of 
the right iris with air injection.  And old scar in the right 
eye was noted.  In March 1953, the veteran underwent right 
iridencleisis surgery with air injection.  Simple glaucoma 
was also suspected.  The right eye was enucleated in July 
1953.  

A Physical Evaluation Board was convened in August 1953 and 
found the veteran unfit for duty.  The diagnosis was 
anophthalmos of the right eye, enucleation in July 1953, in 
treatment of glaucoma, post-traumatic when veteran was 
injured in the eye by penetrating wound at age 5.  The 
condition was found not to have been incurred in the line of 
duty and existed prior to service.  

The RO also noted that, during service, there was aggravation 
of the veteran's right eye condition.  The veteran's pre-
service right eye condition was considered to be 30 percent 
disabling.  In-service enucleation of the veteran's right eye 
was ratable at 40 percent, and, deducting the degree of pre-
service disability, resulted in an in-service aggravation of 
10 percent.  Additionally noted was that the veteran was 
entitled to special monthly compensation based on the 
anatomical loss of his right eye.  A December 1953 rating 
decision corrected the veteran's effective date for his 
service-connected condition to September 12, 1953.  

A letter from the veteran's private optometrist dated in 
April 1981 is of record.  It was noted that the veteran's 
corrected visual acuity of the left eye was 20/20 when he was 
examined in May 1974, July 1975, October 1976, April 1977, 
April 1978, and December 1980.  

An undated VA medical certificate received in July 1983 noted 
that the veteran's corrected visual acuity of the left eye 
was 20/20.  In May 1985, a VA ophthalmologic examination was 
accomplished.  At the time of examination, corrected visual 
acuity in the veteran's left eye was 20/40.

A VA examination was conducted in March 2000.  The veteran's 
uncorrected visual acuity was 20/40, distance, and 20/100, 
near; both corrected to 20/20.  A visual field chart dated in 
April 2000 noted that the veteran's uncorrected left eye 
contraction was rated as 20/50.  

VA examination in October 2000 reported that the prosthetic 
right eye was stable and a good fit, a very mild GLC suspect 
base on intraocular pressure, blepharitis of both eyes, 
hyperopic stigmatism of the left eye, and mild cataract of 
the left eye.  Later that month, the veteran's corrected 
visual acuity was measured at 20/20 both near and far.  

A VA examination was conducted in March 2001.  The diagnosis 
was glaucoma suspect, of the left eye, intraocular pressure 
stable, and no apparent glaucomatous visual field defect; 
blepharitis of both eyes; prosthetic right eye was stable and 
a good fit; and undetermined etiology of subconjunctival 
tissue collection of the left eye.  Ocular hypertension of 
the left eye was noted in May 2001.  

The Chief of the Optometry Service of a VA medical facility 
was asked to review the veteran's claims file.  In December 
2001, he noted that the veteran had a right eye prosthetic 
and had a left eye corrected visual acuity of 20/20 with 
normal visual field defect.  He also noted that the veteran 
was being treated for ocular hypertension of the left eye and 
bacterial blepharitis of both eyes, conditions unrelated to 
the veteran's enucleated right eye.  In an addendum dated in 
January 2002, the Chief of the Optometry Service noted that 
the veteran's corrected visual acuity of the left eye was 
20/20 with normal pupillary, anterior segment, retinal and 
visual field examinations.  He also noted that there was no 
evidence of complications from the enucleated right eye 
affecting the left eye.  He also noted that the right eye 
prosthesis caused a drooping eyelid or ptosis.  

A February 2002 rating decision granted service connection 
for drooping (ptosis) of the right eyelid and assigned a 
noncompensable rating.  

In statements and testimony, the veteran maintains that he is 
entitled to an increased rating for his enucleation of the 
right eye, as the symptoms and manifestations of the 
disability from which he suffers have increased in severity.  
He notes that he underwent several eye surgeries in service.  

Legal Analysis

The veteran in this case seeks an increased evaluation for 
the service-connected residuals of enucleation of his right 
eye.  In that regard, disability evaluations, in general, are 
intended to compensate for the average impairment of earning 
capacity resulting from a service- connected disability.  
They are primarily determined by comparing objective clinical 
findings with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2002); 38 C.F.R. Part 4 
(2002).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (2002).  However, 
where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Though a rating specialist is directed to review the recorded 
history of disability in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

In cases involving aggravation by active service, the rating 
will reflect only the degree of disability over and above the 
degree existing at the time of entrance into active service, 
whether the particular condition was noted at the time of 
entrance into the active service, or it is determined upon 
the evidence of record to have existed at that time.  It is 
therefore necessary, in all cases of this kind, to deduct 
from the present degree of disability the degree, if 
ascertainable, of the disability existing at the time of 
entrance into active service, in terms of the rating 
schedule, except that if the disability is total (100 
percent), no deduction will be made.  The resulting 
difference will be recorded on the rating sheet.  If the 
degree of disability at the time of entrance into service is 
not ascertainable in terms of the schedule, no deduction will 
be made.  38 C.F.R. § 4.22 (2002).

In determining the effect of aggravation of visual 
disability, even though the visual impairment of only one eye 
is service connected, the vision in both eyes is to be 
evaluated, before and after suffering the aggravation, with 
the former evaluation subtracted from the latter, except when 
bilateral vision amounts to total disability.  In the event 
of subsequent increase in the disability of either eye due to 
intercurrent disease or injury not associated with service, 
the condition of the eyes before suffering the subsequent 
increase is to be taken as the basis of compensation subject 
to the provisions of 38 C.F.R. § 3.383(a).  38 C.F.R. § 4.78 
(2002).

As noted above, at the time of a prior rating decision in 
October 1953, the veteran was awarded service connection and 
a 10 percent evaluation for the residuals of in-service 
enucleation of his right eye.  This 10 percent evaluation was 
based upon a 40 percent evaluation for the veteran's right 
eye condition, minus 30 percent based on right eye disability 
held to have existed prior to the veteran's entry into his 
period of active service.

Based on current findings, it is clear that the veteran has 
been fitted with and currently utilizes a right eye 
prosthesis.  There is no indication that an artificial eye 
cannot be worn.  Best-corrected visual acuity in the 
veteran's nonservice-connected left eye has been reported to 
be 20/20.

The Board observes that the evaluation currently in effect 
contemplates the presence of the anatomical loss of the 
veteran's service-connected right eye, with corrected visual 
acuity in his nonservice-connected left eye of 20/40 or 
better.  38 C.F.R. Part 4, Code 6066 (2002).  Absent evidence 
of increased loss of corrected visual acuity beyond 20/40 in 
the veteran's (nonservice connected) left eye, or an 
inability to utilize an artificial eye, an increased rating 
is not warranted.  See 38 C.F.R. §§ 3.383, 4.22, Diagnostic 
Code 6066 and note 6. 

Where the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule is inapplicable.  38 U.S.C. § 
5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 




ORDER

An evaluation in excess of 10 percent for the residuals of 
enucleation of the right eye is denied.



		
	D. C. Spickler 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

